Citation Nr: 0933934	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  02-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for varicose veins of the right leg prior to November 
1, 2005, and to a disability rating in excess of 20 percent 
for the disability on and after November 1, 2005, to include 
restoration of a 40 percent disability rating.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran's appeal was previously before the Board in 
December 2003, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, in an August 2005 rating decision, the 
originating agency reduced the Veteran's disability rating 
for his service-connected varicose veins of the right leg 
from 40 percent to 20 percent, effective November 1, 2005.

In a June 2007 decision, the Board denied the Veteran's 
claims, and he appealed the Board's decision to the U.S. 
Court of Appeals For Veterans Claims (Court).  In January 
2009, the Veteran, through his attorney, and the Secretary of 
Veterans Affairs submitted a Joint Motion For Remand.  In a 
January 2009 Order, the Court granted the motion, vacated the 
June 2007 Board decision, and remanded the case to the Board 
for further appellate action.


REMAND

With respect to his increased rating claim, the Veteran has 
not been provided the notice specified by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Also, the Veteran's most recent VA examination for varicose 
veins of the right leg was conducted in February 2007.  
Therefore, while this case is in remand status, he should be 
provided a VA examination to determine the current severity 
of his disability.

The issue of entitlement to a TDIU is inextricably 
intertwined with the other issue on appeal.  Accordingly, the 
Board will defer its decision on the TDIU claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should send the 
Veteran a letter providing the notice 
required under 38 U.S.C. § 5103(a) 
(West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.159(b) (2008) that complies with 
the decisions in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).

2.	The RO or the AMC should undertake 
appropriate development to obtain 
copies of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's varicose veins of the 
right leg.

3.	Then, the Veteran should be afforded an 
examination by an examiner with the 
appropriate expertise to determine the 
current nature and severity of his 
varicose veins of the right leg.  The 
claims folders must be made available 
to and reviewed by the examiner.  
Specifically, the examiner should 
determine: (1) whether the Veteran's 
varicose veins are manifested by 
persistent edema and, if so, whether 
and to what extent such edema is 
relieved by elevation of the extremity; 
(2) whether and to what extent the 
Veteran's varicose veins are manifested 
by stasis pigmentation or eczema; and 
(3) whether and to what extent the 
Veteran's varicose veins are manifested 
by ulceration.  The examiner should 
also provide an opinion concerning the 
impact of the varicose veins on the 
Veteran's ability to work, to include 
whether they render him unemployable.  
The RO or the AMC should ensure that 
all information required for rating 
purposes is provided by the examiner.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

